Citation Nr: 1613774	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  14-23 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an increased rate of compensation based on dependency.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to September 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record demonstrates that in the Veteran's June 2014 VA Form 9, he requested a Board hearing at the local RO (a Travel Board hearing).  

Instead, a videoconference hearing was scheduled for August 28, 2015.  The claims file indicates that the Veteran failed to appear for this hearing; however, the claims file does not indicate that the Veteran was provided any notice that a hearing had been scheduled.  

In March 2016, a letter was sent to the Veteran to notify him that he failed to report for the August 2015 hearing, and to inquire whether he still desired a hearing before the Board.  The letter informed the Veteran that if he failed to respond within 30 day of the letter, the Board would use his previous selection to determine his choice of hearing.  The Veteran did not respond to the March 2016 letter.  Consequently, the Board finds that the case must be returned to the AOJ to schedule the Veteran's most recent choice of hearing of record: a Travel Board hearing as requested by his June 2014 VA Form 9. 

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a Travel Board hearing before a member of the Board.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




